



COURT OF APPEAL FOR ONTARIO

CITATION: Hannora (Re), 2015 ONCA 861

DATE: 20151209

DOCKET: C60165

Feldman, Gillese and Watt JJ.A.

IN THE MATTER OF: MWAFFAK HANNORA

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ivana Denisov, for the appellant

Michael Fawcett, for the respondent, Attorney General of
    Ontario

Barbara Walker-Renshaw, for the respondent, Person in
    Charge of Ontario Shores Centre for Mental Health Sciences

Heard: December 4, 2015

On appeal from the disposition of the Ontario Review
    Board, dated March 2, 2015.

ENDORSEMENT

[1]

Mr. Hannora was found not criminally responsible for a sexual assault
    which he committed in 2008. He has an extensive psychiatric history and suffers
    from a treatment-resistant schizoaffective disorder, bipolar type. At present,
    symptoms of his illness manifest themselves through inappropriate sexual
    behaviour and grandiose delusions. There were eight notable incidents of
    sexually inappropriate behaviour in the last year.

[2]

The Ontario Review Boards most recent disposition regarding Mr. Hannora
    led to his continued detention on the secure forensic unit at Ontario Shores
    Centre for Mental Health Sciences. He appeals, arguing that this disposition was
    unreasonable and not supported by the evidence. He says that in light of the
    progress he has made, the Board ought to have placed him on the general
    forensic unit or, alternatively, imposed a hybrid order allowing the hospital
    to transfer him to the general forensic unit if appropriate.

[3]

In our view, there is no basis on which to interfere with the Boards
    disposition. It is reasonable and supported by the record.

[4]

Although Mr. Hannoras conduct and levels of violence and aggression improved
    during the review period, the evidence shows that his inappropriate sexual
    behaviour has yet to be controlled. A transfer to the general forensic unit
    would lead to an increased risk to others. Because the level of supervision
    would be decreased, his access to vulnerable female patients and other females
    in the community would be increased.

[5]

The Board was fully aware of the possibility of a hybrid order and
    explained why they rejected it.  The evidence indicated that it was unlikely
    that Mr. Hannora would be considered suitable for transfer to the general forensic
    unit within the next reporting year.  Given the appellants high expectations
    and the low likelihood of a transfer, the Board found that hybrid order would
    likely result in unnecessary frustration on the part of the appellant.

[6]

Mr. Hannoras next review is to take place in February 2016, where his
    progress will again be assessed.

[7]

Accordingly, the appeal is dismissed.

K. Feldman J.A.

E.E. Gillese J.A.

David Watt J.A.


